Citation Nr: 0505189	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is the widow of the veteran who had recognized 
active service from November 1941 to April 1942, and from 
December 1944 to February 1946.  He was a prisoner of war 
(POW) of the Japanese from April 10, 1942 to April 11, 1942.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Manila 
Regional Office (RO).  On her August 2003 Form 9, the 
appellant requested a videoconference hearing.  In a later 
August 2003 statement, she withdrew her request for a 
videoconference hearing. 


FINDINGS OF FACT

1.  The veteran died in August 1984; cancer of the throat is 
certified as the cause of his death, and no contributing 
causes are listed.  

2.  The veteran's death-causing throat cancer was not 
manifested in service or in the first postservice year; and 
there is no competent evidence linking the veteran's death-
causing illnesses to service.

3.  The veteran did not have any service-connected 
disabilities, and service connected disability did not 
contribute to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
requirements of the VCAA are met.  

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the April 2003 decision 
denying her claim.  In that decision and in a July 2003 
statement of the case (SOC), she was notified of the evidence 
necessary to substantiate her claim, and of what was of 
record.  By correspondence in March 2003 (prior to the April 
2003 rating decision), and July 2003, she was notified of the 
VCAA and how it applied to her claim.  The March and July 
2003 letters and the July 2003 SOC clearly cited the changes 
in the law brought about by the VCAA and implementing 
regulations, and explained that VA would make reasonable 
efforts to help the appellant get pertinent evidence, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
notified that evidence submitted within a year would be 
considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the appellant was not specifically advised to submit 
everything she had pertinent to her claim, she was advised 
that VA would obtain any Federal government records, 
including any VA treatment records and that if she completed 
the provided releases VA would assist her in obtaining any 
records she identified.  This notice was essentially 
equivalent to telling her to submit everything she had 
pertinent to the claim.  In one form or another she has 
received all mandated notice; she is not prejudiced by any 
technical notice deficiency along the way.  

Regarding the duty to assist, the record includes a February 
1946 Affidavit for Philippine Army Personnel, June 1946 
separation examination, a medical certificate, and treatment 
records from the hospital in San Manuel, Pangasinan.  All 
identified pertinent records available have been obtained.  
The duty to assist requirements appear to be substantially 
met.  The appellant is not prejudiced by the Board's 
proceeding with review of the matter on the merits at this 
point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

During his lifetime the veteran had not established service 
connection for any disability.  His death certificate 
reveals that he died (apparently at home) in August 1984 at 
the age of 67 and lists the cause of his death as cancer of 
the throat.  No other significant conditions are listed.  

The veteran's service record consists of a February 1946 
Affidavit for Philippine Army Personnel, which listed malaria 
and beriberi as diseases from April 1942 to December 1942.  
No other wounds or illnesses were listed.  A June 1946 
separation examination did not report any abnormalities.  

Postservice medical records include a December 1958 medical 
certificate from Dr. P.C. discussing the veteran's medical 
history and reporting a systems review.  There was no mention 
of throat abnormality or cancer.  The veteran's throat was 
reported to be normal. 

Statements from A.L., P.C., and SN, received in March 1959, 
in part attest that the veteran sustained wounds (none 
implicated in his death) in service.  

In June 1959, the RO denied service connection for various 
disabilities unrelated to the cause of the veteran's death.  

In October 1984, the appellant was awarded a VA allowance for 
the veteran's burial. 
Correspondence from V.T. (who signed the veteran's death 
certificate) received in April 2003, reports treatment the 
veteran received for various disabilities from June 1970 to 
July 80.  Problems swallowing were first noted in February 
1974.  

A record from Dr. F.A., received in May 2003, reports 
treatment the veteran received for various disabilities (none 
related to the cause of his death) from July 1965 to December 
1969.  

III.	Criteria and Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Certain 
diseases, including malignant tumors (e.g. cancer of the 
throat) are presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113,; 38 
C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.
As noted, the cause of the veteran's death was throat cancer.  
Throat cancer (or any throat disability or any cancer) was 
not manifested during service or in the veteran's first 
postservice year.  The earliest record of any throat 
disability is in a private physician's notation that the 
veteran was having difficulty swallowing in February 1974, 
about 28 years after service.  There is no competent evidence 
of record that links the veteran's throat cancer to his 
active service.  Consequently, service connection for the 
cause of the veteran's death on the basis that the death-
causing disease was incurred or aggravated in service or may 
(as a chronic disease) may be presumed to have been incurred 
in service is not warranted.  And as the veteran had not 
established service connection for any disability, there is 
no basis for finding that service connected disability 
contributed to cause his death.  

The appellant maintains that the veteran's death was due to 
an illness caused by service.  However, because she is a 
layperson, her unsupported contentions in the matter of 
medical causality little probative value.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


